Citation Nr: 0002683	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  93-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for kidney disease.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION	

The veteran had active duty from September 1971 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1993 rating decision of the Department of 
Veterans Affairs (VA), St. Louis, Missouri, Regional Office 
(RO), that denied service connection for depression, a kidney 
infection and chronic sinusitis.  At a May 1993 hearing, the 
veteran withdrew the issue of service connection for 
depression.  Hearing transcript, T., 2.  

In September 1995, the Board remanded the case for further 
development.  The RO completed such development, and the case 
is again before the Board for final appellate review.  


FINDING OF FACT

Competent evidence has not been submitted that links current 
sinusitis or kidney disease to military service in any way.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for sinusitis and kidney disease has not been submitted.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1996).  


REASONS AND BASES

Factual Background

Pre-service private medical records dated in February 1965 
show that the veteran was seen for an upper respiratory 
infection.  In August 1965 and March 1970, rhinitis was 
noted.  

The veteran's entry examination in August 1971 indicates that 
the veteran had pharyngitis of one year's duration and 
earaches for over one year.  The veteran reported having or 
having had ear, nose or throat trouble.  Clinical evaluation 
noted no pertinent abnormalities.  

Service medical records reveal that the veteran had an upper 
respiratory infection in October 1971.  Later that month, he 
complained of pain in the ears, nasal congestion and a 
nonproductive cough.  The impression was otitis externa.  In 
November 1971, the veteran was treated for complaints of a 
sore throat.  

Service medical records dated in March 1972 show that the 
veteran had a runny nose with a cough.  In May 1972, he 
complained of a cold and sinus congestion.  He was treated 
for a sore throat in September 1972.  

The veteran was hospitalized in December 1972 to rule out the 
possibility of infectious hepatitis.  Two weeks prior to 
admission, he had developed a fever and subsequently noted 
that he had bright red blood in his urine on two occasions.  
There were no pertinent findings.    

In January 1973, the service medical records show that the 
veteran complained of congestion.  In March 1973, the veteran 
went to sick call with complaints of blood mixed with sinus 
drainage.  The impression was probable upper respiratory 
infection or sinusitis.  In December 1973, the veteran 
complained of a cold.  

Service medical records dated in February 1974 indicate that 
the veteran complained of his sinuses.  He reported 
stuffiness and an inability to breathe through his nose.  In 
April 1974, the veteran was treated for complaints of 
congestion.    

At the time of the veteran's service separation examination 
in May 1974, there were no pertinent abnormalities found.  

Private treatment notes/records dated beginning in November 
1977 from various sources show that the veteran underwent 
treatment for respiratory symptoms.  

Private radiographic studies dated in September 1982 revealed 
moderate bilateral membrane thickening of the maxillary 
sinuses.  In June 1988, X-rays revealed that there was 
maxillary sinus mucosal thickening, left greater than right.    

The veteran was hospitalized at a private facility in January 
1989 for purulent nasal discharge.  His past medical history 
included frequent episodes of nasal congestion.  It was noted 
that his complaints of bloody nasal discharge and pain of the 
maxillary area were for the preceding 3-5 years.  X-rays 
revealed maxillary sinus filled with probably pus and 
possibly some polypoid change.  The impression was chronic 
sinusitis bilaterally, maxillary, admitted for corrective 
surgery.   

Private radiographic studies of the sinuses dated in January 
1991 show that there was mild mucoperiosteal thickening of 
the maxillary sinuses, left greater than right.   

The veteran provided testimony at a personal hearing in May 
1993.  The veteran testified that he was treated during 
service on at least 4 occasions for sinus problems.  T. 3.  
The veteran noted that he had been followed with a family 
doctor before service for problems.  T. 4.  The veteran 
indicated that he could have been treated for sinus problems 
by this doctor before entering service.  T. 5.  The veteran 
recalled an incident during service where he had blood in his 
urine.  T. 5-6.  He stated that he was seen after service for 
complaints of the low back, but the doctor told him it was a 
kidney disability.  This occurred in about 1977.  T. 6.  He 
thought that he had microscopic blood in his urine at that 
time.  T. 7.  The veteran stated that he was denied re-entry 
into the service in about 1989-1990 because of sinus 
problems.  T. 9.  

The veteran was afforded a VA examination in August 1997.  It 
was noted that the veteran complained of recurrent sinusitis 
since about age 18.  Following physical examination, the 
diagnosis was recurrent sinusitis since the age of 18.  The 
veteran also had a history of being exposed to various fumes 
during the 1970's which aggravated his sinusitis.  

The examiner reviewed the veteran's claims file.  The 
examiner opined that the veteran had recurrent sinusitis 
since age 18 (1970) and intermittently during his lifetime, 
including the military.  The examiner recognized that the 
veteran related chronic sinusitis to his time in service when 
he was exposed to fumes, and the examiner's opinion was that 
this aggravated the production of his symptoms and also 
aggravated the condition of his sinusitis at that specific 
time.  He re-stated that he felt that at various times during 
his military career, the veteran's sinusitis was aggravated.  
The etiology of the sinusitis remained unknown.  He also 
opined that it was aggravated by multiple things, depending 
on his environment.  

The examiner subsequently provided an addendum to his 
aforementioned opinion.  The examiner was asked to comment on 
whether there was any relationship between his current 
sinusitis and any sinus problems during service.  The 
examiner reviewed the claims file, and his further opinion 
was that there was no objective documentation of aggravation 
of sinusitis in the 1970's, and specifically nothing related 
historically to any fumes.  If what the veteran said was 
true, exposure to fumes might have aggravated the sinusitis, 
but since there was no objective evidence in the medical 
records to document this, the examiner could not objectively 
state that the fume exposure actually aggravated his present 
condition.  

The veteran was afforded a VA examination in October 1998.  
Past history included bloody discharge in 1972, for which he 
was treated with medication and has had no further problems.  
The veteran stated that he felt that his kidney disease was 
hereditary.  He mentioned that one urinalysis might have 
shown some blood.  

As for sinusitis, the veteran reported postnasal drip and 
nocturnal congestion in the military.  He noted how his 
military duties had included chipping paint from the inside 
of a ship.  After that, he would blow out rust dust.  The 
veteran stated that he had chronic sinusitis on discharge 
from the military.  The pertinent diagnoses were resolved 
hematuria and chronic sinusitis.   

In October 1999, the RO received records from the Social 
Security Administration (SSA) on which the veteran's claim 
for benefits was based.  Private psychiatric hospital records 
dated in July 1995 include a past history of surgery for 
sinus problems.  In March 1996, private medical records note 
a history of sinus surgery for chronic sinusitis in the 
1970's.  A December 1996 private medical statement shows that 
he had a past medical history of sinus surgery for chronic 
sinusitis.  Nose examination revealed that the veteran's 
nasal passages were about 80 percent occluded bilaterally 
secondary to mucosal edema.  There was no pertinent 
impression.  In February 1997, private medical notes indicate 
that the veteran sought hospitalization because of his 
sinuses.  He had a prescription for sinus infection.  The 
assessment in late February 1997 was chronic sinusitis.  SSA 
benefits were approved based on primary and secondary 
diagnoses pertinent to psychiatric disability.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  
38 C.F.R. § 3.304(b) (1999).   

The veteran's own statement of preservice circumstances is 
not competent evidence that he had the same disorder prior to 
or during service.  See Paulson v. Brown, 7 Vet. App. 466 
(1995).  The presumption [of soundness] only attaches where 
there has been an induction examination in which the later 
complained-of disability was not detected.  Id. (citing Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991)).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has found that this 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).  It is the Secretary's burden 
to rebut the presumption of in-service aggravation.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular-renal disease, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question to be answered is whether the 
appellant has presented evidence of well-grounded claims; 
that is, claims which are plausible and meritorious on their 
own or capable of substantiation.  If he has not, his appeal 
must fail. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App.  498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v.  
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Preliminary Matters

Initially, the Board notes that the development requested by 
the Board's 1995 remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The RO sought 
to obtain post-service medical records, and SSA records were 
also associated with the claims file.  In an October 1995 
letter, the veteran was afforded the opportunity to submit 
the names and addresses of his medical care providers.  He 
was also provided VA examinations.  In any event, since, as 
explained below, the veteran's claims are not well grounded, 
the VA does not have a duty to assist in the development 
afforded to well grounded claims.  38 U.S.C.A. § 5107.    

Although where a claim is not well grounded, the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1995) to advise a 
claimant of evidence needed to complete the application, 
including by taking appropriate action when the claim 
contains references of other known and existing evidence that 
may well ground the claim.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board is not aware of any other 
medical records that would render the veteran's claim capable 
of substantiation.  Therefore, no further development is 
warranted.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1995).



Analysis - Kidney

The veteran has contended that he has a kidney disorder 
secondary to a hepatitis infection that he had during 
service.  

Service medical records show that the veteran was 
hospitalized to rule out the possibility of hepatitis, and 
blood in the urine was noted by history.  The service records 
do not demonstrate findings of kidney disease.  The veteran's 
service discharge examination was negative for kidney 
disease.  

Although the veteran testified about being told after service 
that he had blood in his urine microscopically in about 1977, 
the post service medical records do not contain any 
conclusions that he has kidney disease or that there is a 
current kidney disease that is related to service.  

When the veteran was afforded a VA examination in October 
1998, the examiner only found resolved hematuria.  A claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).   

In essence, the only evidence that has been submitted that 
indicates that the veteran has kidney disease as a result of 
service is the veteran's lay testimony and statements.  Such 
statements are not sufficient to well ground the claim since 
the veteran does not have the requisite medical 
knowledge/expertise on which to base a competent opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent [medical] evidence that relates a 
current kidney disability to service, the claim for service 
connection for kidney disease must be denied as not well 
grounded.  Savage v. Gober, 10 Vet. App. 489 (1997); Caluza, 
7 Vet. App. at 506.



Analysis - Sinusitis

The veteran asserts that during service he inhaled a 
significant amount of rust dust which contributed to and 
aggravated his sinuses.  

As noted above, service connection may be granted for a 
disability that is incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Whether on the basis of incurrence or 
aggravation, the veteran must present medical nexus evidence 
that links a current disability to service in some fashion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).

In this case, the veteran has presented evidence of current 
disability, sinusitis.  Thus, one element for a well-grounded 
claim has been presented.  Caluza, 7 Vet. App. at 506.  
Significantly, however, there has been no submission of 
medical nexus evidence that links the current disability to 
service, either by way of aggravation or incurrence.  At the 
time of the veteran's service separation examination, there 
were no pertinent findings with regard to sinusitis.  The 
absence of such findings or opinion tends to demonstrate that 
sinusitis was not incurred in or aggravated by service.  The 
initial post service medical evidence first indicates 
treatment for respiratory symptoms in 1977, about 3 years 
after service discharge, and such records do not relate any 
manifestations or disability to service.  

Other post service private treatment records and an October 
1998 VA examination reveal the veteran's history of surgery 
for sinus problems and/or the veteran's report of his in-
service experiences.  These records are not sufficient to 
well ground the claim since any findings associated with the 
post service examinations or treatment were not noted to be 
related to service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  

The veteran was also examined by VA in August 1997.  During 
that examination, the doctor carefully noted the veteran's 
report of in-service complaints and experiences.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Therefore, while 
the veteran is competent to describe what happened to him 
during service, he is not able to provide a competent opinion 
with regard to the effects of such experience or diagnose a 
condition that occurred during service.  

The examiner, following review of the claims file, considered 
whether exposure to fumes during service might have 
aggravated the veteran's sinusitis and based on reported 
history alone, he thought that it might.  Nevertheless, he 
ultimately concluded that there was no objective evidence 
that an in-service incident aggravated his present condition.  
It is the examiner's final conclusion with reasons therefor 
that constitute the opinion as to whether there is sufficient 
medical nexus evidence to well ground the claim.  In light of 
the final opinion by the examiner that does not link a 
current sinus disability to service, the opinion contained in 
the 1997 VA examination is not sufficient to well ground the 
claim.  

In the absence of medical nexus evidence that tends to link 
any current sinusitis to service in any way, service 
connection must be denied, as the claim is not well grounded.  
Savage v. Gober, 10 Vet. App. 489 (1997); Caluza, 7 Vet. App. 
at 506.  

Other Matter

Although the Board has denied this aspect of the appeal on 
grounds different from the RO, the appellant has not been 
prejudiced by this decision because the RO actually accorded 
the appellant greater consideration than the claim warranted.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

Service connection for kidney disease and sinusitis is 
denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



